Case 1:19-mj-OOl40-.]I\/|C Document 3 Filed 01/28/19 Page 1 of 6
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT19 - 0 1 4 0 JMC

I, Alfred Johnson ll, Special Agent (SA) With the Bureau of Alcohol, Tobacco, Firearms

and Explosives (ATF) being duly sworn, deposes and states as folloWs:
INTRODUCTION AND AGENT BACKGROUND

l. This is an Affidavit provided in support of an application for a search Warrant
pursuant to Federal Rule of Criminal Procedure 41 authorizing the search and seizure of the
following property for evidence that Dajuan STEWART violated 21 U.S.C. § 841, possession
With the intent to distribute controlled dangerous substances, and 18 U.S.C. § 922(g), possession
of a firearm by a prohibited person:

A pink apple iphone SE cellular telephone bearing IMEI number

356599081936909 and FCC ID number BCG-E2945A (hereinafter “Subject

Electronic Device 1”) currently located at ATF Baltirncre Division Office, 31 Hopkins

Place, Baltimore Maryland 2102. Subject Electronic Device 1 is described more fully

in Attachment A.

2. The applied for Warrant Would authorize the forensic examination of Subject
Electronic Device 1 for the purpose of identifying electronically stored data particularly described
in Attachrnent B and using the protocols described in Attachment C by ATF or their authorized
representatives, including but not limited to other law enforcement agents assisting in this
investigation 1

31 l am a Special Agent With ATF and have been since May 10, 2016. l successfully

completed the Criminal Investigator Training Pro gram and the ATF Special Agent Basic Training

 

1 The Hon. Stephanie A. Gallagher authorized a search of the Subject Electronic Device 1 on
December l 1, 2018 (SAG-l 8-3398). However, ATF Was unable to execute the Warrant Within 14
days. Therefore, due to the passage of time since the December authorization, l arn seeking a new
Warrant to search the Subject Electronic Device 1.

Case 1:19-mj-OOl40-.]I\/|C Document 3 Filed 01/28/19 Page 2 of_6
Academy at the Federal Law Enforcement Training Center, located in Glynco, Georgia, where I
received specialized training in the investigation of federal crimes involving firearrns, alcohol and
tobacco diversion, arson and explosives, and narcotics I am currently assigned to the Baltimore
Field Division. l have participated in numerous investigations involving violent crime, firearms
violations, and illegal drugs, including two Title III wiretaps involving these violations l have
arrested or assisted in the arrest of individuals for the above-listed offenses

41 Prior to employment with ATF, lwas a Police Officer for the Charleston City Police
Department in Charleston, South Carolina. l also served as an Ofiicer (0-3) in the United States
Coast Guard for six years.

5. Through training and experience, including interviews of and numerous hours of
surveillance of suspected contraband traffickers, I am familiar with the actions, traits, habits and
terminology utilized by contraband traffickers. In addition, I know traffickers of contraband
frequently use cellular telephones, communication devices, and other electronic media storage to
further their illegal activities and frequently maintain numerous such electronic devices in an effort
to conceal their activities Traffickers frequently possess firearms to protect narcotics kept in their
home, vehicle, on their person and proceeds earned from the sale of narcotics Specifically,
contraband traffickers frequently share combinations of common characteristics such as:

a. Keeping of documents and records: Records of narcotics and firearms activity
are regularly concealed in various locations (including cellphones) which take various forms.
Docurnents commonly concealed by traffickers, include but are not limited to notes in code,
deposit slips, Wired money transactions, savings pass books, hidden bank accounts, photographs
of co-conspirators, various forms of commercial paper, personal address books, notebooks,
records, receipts, ledgers, travel receipts (rental receipts, airline tickets, bus tickets, and/or train
tickets) both commercial and private, money orders, and other papers relating to the ordering,
transportation, sale and distribution of narcotics and firearms or other such documents which will
contain identifying data on the co-conspirators. These items may also be kept in locations

considered safe such as cellphones, safety deposit boxes, residences, vehicles, and on their person,
where they have ready access to them;

Case 1:19-mj-OOl40-.]I\/|C Document 3 Filed 01/28/19 Page 3 of 6

19-0140'JMC

b. Use of computers and cellphones: Traffickers frequently use computers, or other
electronic storage media, including smart phones, to store the records of documents listed in
paragraph (a) and photographs of themselves their associates their property, and their product
Traffickers usually maintain these photographs in their possession, in locations such as their
homes, vehicles, electronic devices, or on their person;

c. Storage of currency: Traffickers also keep large amounts of money in order to
maintain and to finance their ongoing business Money can be concealed in their residences and
may also include financial instruments and evidence of financial transactions relating to narcotics
trafficking activities; and

d. Drug and Firearm trafficking paraphernalia: Traffickers commonly have in
their possession packaging material, cutting agents, digital scales, and other`items used in the
preparation and packaging of drugs and other firearms and ammunition

6. Because this Afiidavit is being submitted for the limited purpose of establishing
probable cause for a search warrant, l have not included every detail of every aspect of the
investigation Rather, l have set forth only those facts that l believe are necessary to establish
probable cause. l have not, however, excluded any information known to me that would defeat a
determination of probable cause. The facts in this Affidavit come from my personal observations,
my training and experience, and information obtained from other agents, police officers, witnesses
cooperating sources, and reports

PROBABLE CAUSE

7. On Iune-5, 2018, at 4:50 p.m., Baltimorel County Police Department (BCPD)
detectives were conducting surveillance at the Colonial Motel located at 9615 Pulaski Highway in
Baltimore, Maryland. Detectives observed several suspected hand to hand drug transactions
outside the motel and surrounding area throughout the duration of the surveillance At
approximately 5;05 p.m., detectives observed an individual, later identified as Ryan Taylor

(Taylor), conduct a hand-to-hand drug transaction with a customer Detectives stopped the

customer and recovered suspected heroin.

Case 1:19-mj-OOl40-.]I\/|C Document 3 Filed 01/28/19 Page 4 of 6
19 - 0 1 4 0 JMC
8. Meanwhile, Taylor crossed the street and entered the passenger side of a gray Jeep
_ Grand Cherokee (Jeep), bearing Maryland registration plates 3DF2976, parked in the Royal Farrns .
gas station at 9600 Pulsaski Highway. Detectives observed Taylor interacting with the driver of
the vehicle, later identified as Dajuan STEWART.

9. After confirming Taylor sold suspected narcotics to a customer (see 11 7), the
detectives boxed in the Jeep on the Royal Farms lot to arrest Taylor. Detectives positioned one
police vehicle in front of the Jeep and a second to the rear of the Jeep. STEWART immediately
put his vehicle in reverse and collided With the police vehicle positioned behind the Jeep.

lO. Detectives approached STEWART’s vehicle and opened the driver side door. They
immediately observed a black handgun sitting on STEWART’s lap and money strewn throughout
the vehicle.

ll. STWEART and Taylor were arrested and the detectives searched the vehicle2
Detectives recovered one .45 Caliber Glock Model 30 semi-automatic pistol bearing serial number
XAC419 from STEWART’s lap; one ROMARM/CUGIR Draco model AK type pistol bearingr
serial number DB-6576-18 RO and approximately 494 rounds of ammunition from the luggage
compartment; one loaded .45 caliber magazine located from the driver side door; approximately
60 grams of fentanyl from underneath the gear shifter in the center console; one`ZTE cell phone,

the Subject Electronic Device 1, and medical discharge paperwork bearing STEWART’s name.3

 

2 Royal Farms surveillance video captured the incident.
3 Agents believe these two weapons qualify as a firearm defined under 26 U.S.C. § 5845(a).
4

case 1:19-mj-00140-Jl\/lc Documem 3 Filed 01/1919 OPhgd E(bfmc

ln addition, detectives found approximately $3,025.00 from S'l`EWART.4 STEWART claimed
ownership of the Subject Electronic Device 1.

12. Subject Electronic Device 1 and the other recovered property was submitted to
BPD Evidence Control Unit; subsequently, on November 7, 2018, the evidence was transferred to
ATF custodys, and has remained in the substantially the same condition since their seizure.

13. 1 submit there is probable cause to believe that STEWART used Subject
Electronic Device 1 to obtain and distribute narcotics, obtain firearms, and record his criminal
activity on June 5, 2018 and that evidence of such shall be found contained within.

CONCLUSION

14. Based on the facts as set forth in this Affidavit, there is probable cause to believe
that violations of 21 U.S.C. § 841, possession with the intent to distribute controlled dangerous
substances, and 18 U.S.C. § 922(g), possession of a firearm by a prohibited person, have been
committed by STEWART. There is further probable cause to believe that the Subject Electronic
Device 1 contains evidence of these crimes

15. WHEREFORE, I respectively request that the Court issue a warrant authorizing
members of the ATF, or their authorized representatives including but not limited to other law
enforcement agents assisting in the above described investigation, to search Subject Electronic
Device 1, as described in Attachment A, and to search Subject Electronic Device 1 for the

purpose of identifying electronically stored data particularly described in Attachment B and using

 

4 STEWART is prohibited from possessing a firearm and/or ammunition due to a previous
conviction for Possession with hitent to Distribute in 2012. This conviction carries a penalty of
over a year incarceration and therefore qualifies as a felony as defined by 21 U.S.C. § 841.
5 The cellphones were placed in the evidence vault at the ATF Baltimore Field Office located at
31 Hopkins Place, Baltimore, MD 21201.

5

Case 1:19-mj-OOl40-.]I\/|C Document 3 Filed 01/28/19 Page 6 of 6

19'0140JMG

the protocols described in Attachment C.

Respectfully Submitted,

Special/Agent Al»fr/ed'.l'<')linson ll
Bureau of Alcohol, Tobacco, Firearms and Explosives

Subscribed and sworn to before me on this / i of January 2019.

M//é

he norable-Beth-R.-Gesner`j" HAQZ C DOLSNJ
Unit d States Magistrate Judge

\_.
"\ ` in

 

 

